Citation Nr: 0125383	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  94-23 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

M.A. Carsten, Associate Counsel








INTRODUCTION

The veteran had active military service from June 1979 to 
June 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1991 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for hypertension and assigned a 10 percent 
evaluation.  The veteran subsequently perfected this appeal.

In November 1998, the Board remanded the veteran's case for 
further development.  The case has since been returned to the 
Board.


FINDINGS OF FACT

1) The RO has conducted all development necessary for an 
equitable disposition of the veteran's claim.

2) Letters notifying the veteran of VA examinations were sent 
to various addresses of record; the veteran failed to 
report for scheduled VA examinations and attempts to 
locate the veteran have failed.

3) The veteran's hypertension is manifested by a history of 
diastolic pressure predominantly 100 or more requiring 
continuous medication for control; the medical evidence of 
record does not reveal diastolic pressure predominantly 
110 or more or systolic pressure predominantly 200 or 
more.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hypertension are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.104, Diagnostic Code 7101 (1997, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO originally granted service connection for hypertension 
in March 1991 and assigned a 10 percent evaluation.  In 
November 1993, upon review of additional medical records, the 
RO confirmed the 10 percent evaluation.  In November 1998, 
the Board remanded the case for further development.  
Specifically, the RO was requested to make additional 
attempts to ascertain the veteran's address and to schedule 
the veteran for a VA cardiology examination.  The RO was 
unable to locate the veteran and subsequently, the case was 
returned to the Board.

Veterans Claims Assistance Act

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No.
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001); see Duty to Assist Regulations for VA, 66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Id.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. 3.159(b)).  The veteran was notified in the March 
1992 statement of the case (SOC), the November 1993 rating 
decision, and the April 1994 supplemental statement of the 
case (SSOC), of what would be necessary to warrant an 
increased evaluation for hypertension.  The Board concludes 
that the discussions in the rating decision, the SOC, and the 
SSOC, adequately informed the veteran of the evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In this 
regard, the RO has conducted extensive development and has 
obtained numerous VA and private treatment records identified 
by the veteran.  The Board notes that records from Spring 
Grove State Hospital have not been obtained; however, the 
veteran has not responded to the RO's request for a signed 
authorization.

In accordance with the November 1998 Board remand, the RO 
attempted to verify the veteran's address of record.  In 
February 1999, the RO requested a current address from the 
bank where the veteran's benefits are sent.  The bank 
responded with a Phoenix address.  According to information 
contained in the claims folder, letters were sent to the 
veteran's Phoenix address on January 24, 2000 and February 1, 
2000 notifying him of examinations scheduled February 1, 2000 
and February 15, 2000.  The veteran failed to report to 
either examination.  In September 2000, the RO sent a letter 
to the veteran at two different Arizona addresses informing 
him that it was to his advantage to reschedule his 
examination and that he should notify the RO of his 
willingness to report for an examination, preferably within 
60 days.  

In February 2001, the RO again requested current address 
information from the veteran's bank.  The bank responded 
indicating two addresses on file, one in Phoenix, Arizona and 
one in Tolleson, Arizona.  In March 2001, another letter was 
sent to the veteran's Tolleson address notifying him of the 
importance of attending any scheduled VA examination.  
Thereafter, letters were sent to the veteran's Tolleson 
address on March 15, 2001 and April 3, 2001 for examinations 
scheduled April 3, 2001 and April 17, 2001.  Again, the 
veteran failed to report. 

The RO conducted an Internet address search which was 
negative and also contacted the veteran's representative and 
was informed that they did not have a current address for the 
veteran.  The Board notes that throughout the appeal period 
the veteran changed his address several times and the file 
has been transferred between various RO's due to these 
frequent address changes.

Upon review of the claims folder, the RO has made significant 
efforts to locate the veteran but has been unable to.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist pursuant to the VCAA and that under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Laws and Regulations

Pursuant to 38 C.F.R. § 3.655, when entitlement to a benefit 
cannot be established without a current VA examination and a 
claimant, without good cause, fails to report for such 
examination, action shall be taken in accordance with 
paragraph (b) or (c) as appropriate.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a) (2001).   When a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655(b) 
(2001). 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
1991).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2001), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" ratings 
for separate periods of time, based on the facts found, must 
be considered.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Pursuant to VA's rating schedule, VA ascertained the severity 
of the veteran's hypertension pursuant to Diagnostic Code 
7101 and assigned a 10 percent evaluation.  With regard to 
this diagnostic code, the Board notes that the regulations 
regarding the cardiovascular system were revised effective 
January 12, 1998.  Pursuant to Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), where a law or regulation changes after the 
claim has been filed or reopened before administrative or 
judicial review has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Therefore, the Board must evaluate the 
veteran's claim for an increased rating from January 12, 
1998, under both the old criteria and the current regulations 
in order to ascertain which version is most favorable to his 
claim, if indeed one is more favorable than the other.

The revised criteria, however, may not be applied earlier 
than the effective date of the revised regulations.  38 
U.S.C.A. § 5110(g) (West 1991) (where compensation is awarded 
or increased pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue); 
see VAOPGCPREC 3-2000 (2000).  Thus, the revised criteria 
under Diagnostic Code 7101 is not applicable prior to January 
12, 1998, the effective date of revision.  

Prior to January 12, 1998, hypertensive vascular disease was 
rated as follows:  diastolic pressure predominantly 100 or 
more was assigned a 10 percent evaluation; diastolic pressure 
predominantly 110 or more with definite symptoms was assigned 
a 20 percent evaluation; diastolic pressure predominantly 120 
or more and moderately severe symptoms was assigned a 40 
percent evaluation; and diastolic pressure predominantly 130 
or more and severe symptoms was assigned a 60 percent 
evaluation. 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).  
Note 1 to Diagnostic Code 7101 provides that for the 40 and 
60 percent ratings, there should be careful attention to 
diagnosis and repeated blood pressure readings.  Id.  Note 2 
provides that when continuous medication is shown necessary 
for control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent will be assigned.  Id.  

Under the provisions of the Rating Schedule in effect January 
12, 1998, hypertensive vascular disease is rated as follows:  
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control is assigned a 10 percent evaluation; diastolic 
pressure predominantly 110 or more, or; systolic pressure 
predominantly 200 or more is assigned a 20 percent 
evaluation; diastolic pressure predominantly 120 or more is 
assigned a 40 percent evaluation; and diastolic pressure 
predominantly 130 or more is assigned a 60 percent 
evaluation.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2001).  
Note 1 to Diagnostic Code 7101 provides that hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
For purposes of this section, the term hypertension means 
that the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.  Id.  Note 
2 provides that hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
should be evaluated as part of the condition causing it 
rather than by a separate evaluation.  Id.  

Factual Background

Upon examination in connection with enlistment in March 1979, 
the veteran's blood pressure was 140/60.  During his period 
of service, the veteran underwent numerous blood pressure 
checks and diastolic pressure of 100 or more was recorded on 
several occasions.  In February 1983, diastolic blood 
pressures of 110 and 124 were recorded.  Subsequently, in 
March 1983, the veteran was diagnosed with probable essential 
hypertension and prescribed medication.  On separation 
examination in March 1983, the veteran's blood pressure was 
142/94.  

In July 1984, the veteran was seen in the emergency room at 
Tomball Community Hospital after being stung by a wasp.  The 
veteran's blood pressure was recorded at various times over a 
two hour period as 170/110, 168/110, 166/110 and 152/108.  

Records from the VA medical center (VAMC) in Houston indicate 
that in October 1985, the veteran was referred for increased 
blood pressure.  On physical examination, the veteran's blood 
pressure was 140/100 (supine), 140/106 (sitting) and 130/104 
(standing).  The impression was essential hypertension.  In 
December 1985, the veteran was seen with complaints of chest 
pain and his blood pressure was 146/96.  In February 1986, 
the veteran was admitted to VAMC Houston after being hit with 
a rifle butt.  The veteran's blood pressure was taken at 
various times over the course of his hospital stay and was 
recorded as 170/110, 160/110, 160/106, 150/90, 150/100, 
160/90, 130/80, and 120/70.  In October 1990, the veteran was 
seen with a blood pressure of 172/102 and was diagnosed with 
chronic hypertension.  The following day, blood pressure 
readings of 160/100, 150/100 and 140/100 were recorded.  The 
veteran was seen later in October 1990 and his blood pressure 
was 130/60.  It was noted that the veteran was on medication 
and the diagnosis was hypertension, controlled.  

On October 4, 1990, the veteran was admitted to Northeast 
Medical Center Hospital with severe chest pain over the right 
pectoral area associated with shortness of breath and 
diaphoresis.  On admission, the veteran's blood pressure was 
190/90.  The veteran reported a history of remote 
hypertension and that he had not been taking his medication 
lately.  The veteran was started on blood pressure medication 
and responded well.  Final diagnoses included hypertension.  
Subsequently, on October 9, 1990, the veteran was admitted 
with right extremity numbness with a blood pressure of 
160/90.  Final diagnosis was "[h]ypertension, hypertensive 
cardiovascular disease."

Also in October 1990, the veteran was seen by Dr. George 
Brooks in connection with a workers' compensation claim.  The 
veteran reported receiving an electrical shock while splicing 
cable.  The veteran also reported a history of high blood 
pressure since the military.  On physical examination, blood 
pressure in the right arm was 128/86 and in the left arm was 
130/90.  The impression was hypertension and the veteran was 
given Vasotec.  The following day the veteran's blood 
pressure was recorded as 134/88 and 140/84.

Records from VAMC Charleston indicate that in October 1990, 
the veteran complained of headaches and that he did not think 
his blood pressure medication was working properly.  Blood 
pressure was recorded at 134/66 and 128/86 and diagnoses 
included well controlled hypertension.  The veteran was seen 
on various occasions in November 1990 with complaints of 
sinus problems, dizziness, hypertension, chest pain and 
multiple somatic complaints.  During November 1990, the 
veteran's blood pressure was recorded as 142/90, 144/102, 
130/80, 130/94, 130/80, 114/82, 140/88, and 134/76.

Records from VAMC Alexandria indicate that the veteran was 
seen in January 1991 for complaints of right arm and leg 
numbness and upper lip deviating to the right.  The veteran's 
blood pressure was 123/84 and the examiner noted 
hypertension, good control.  In April 1991, the veteran was 
seen for a swollen right eye and his blood pressure was 
141/72.
 
In June 1991, the veteran was seen at the VA outpatient 
clinic in Lufkin.  The veteran complained of his heart 
fluttering with medication and his blood pressure was 146/69.  
The veteran was seen again in June 1991 with complaints of 
increased chest pain and feeling as though he might pass out.  
Blood pressure was 140/83.

In December 1991, the veteran presented to VAMC Tucson with 
blood pressure of 176/97.  The veteran reported that he was 
on a prescription for blood pressure and rapid heart beat but 
was out of medication.  The veteran was prescribed medication 
and approximately 10 days later his blood pressure was 
recorded at 165/92.

The veteran underwent a VA general medical examination in 
March 1992.  When asked about his symptoms of hypertension, 
the veteran reported that he is frequently light-headed and 
that he has occasional chest pain when upset or when he over 
exerts himself.  Upon physical examination, the veteran's 
blood pressure was 144/86 after taking his medication and was 
150/90 after performing six sit-ups.  Diagnoses included 
"[h]ypertension, on medication."  Also in March 1992, the 
veteran was seen at VAMC Oklahoma City with blood pressure of 
150/104.  At this time, the veteran's medication was 
refilled.

Analysis

As discussed, the veteran was provided several opportunities 
to report for a VA examination but failed to do so and has 
not asserted good cause for his failure to attend scheduled 
VA examinations.  As this appeal ensues from the veteran's 
disagreement with the original grant of service connection 
and assigned evaluation, it shall be rated based on the 
evidence of record.  See 38 C.F.R. § 3.655(a), (b) (2001).
  
Considering the medical evidence of the severity of the 
veteran's hypertension, the Board finds that the impairment 
shown does not exceed that contemplated by a 10 percent 
evaluation.  The veteran requires medication for control of 
hypertension and has a history of diastolic blood pressure 
predominantly 100 or more.  As such, the veteran is entitled 
to a 10 percent evaluation.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997, 2001).

The veteran would not be entitled to an increased evaluation 
under the old criteria of Diagnostic Code 7101.  A 20 percent 
evaluation under this diagnostic code requires diastolic 
pressure predominantly 110 or more with definite symptoms.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).  Although the 
veteran has had several diastolic blood pressure readings of 
110 or more, the medical evidence of record does not support 
a finding that the veteran's diastolic pressure has ever been 
predominantly 110 or more.

Similarly, an increase under the revised criteria of 
Diagnostic Code 7101 is not warranted.  Under this provision, 
a 20 percent evaluation requires diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2001).  Again, the medical evidence of record does 
not support a finding that the veteran's diastolic pressure 
is predominantly 110 or more or that his systolic pressure is 
predominantly 200 or more.  

In evaluating the veteran's disability, the Board has 
specifically considered whether he is entitled to a staged 
rating.  See Fenderson, supra.  It is the Board's conclusion, 
however, that at no time since service connection was 
established has his disability been more than 10 percent 
disabling.  Consequently, a staged rating is not warranted.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2001).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the medical evidence of record does not 
indicate the veteran is frequently hospitalized for 
hypertension and there is no indication that the veteran's 
service-connected hypertension has a marked interference on 
employment.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action.  
VAOPGCPREC 6-96 (1996).


ORDER

An evaluation in excess of 10 percent for hypertension is 
denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

